In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-2218
JAMES H. WHITE,
                                          Plaintiff-Appellant,
                              v.

JO ANNE B. BARNHART,
                                         Defendant-Appellee.
                        ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
         No. 03 C 522—Barbara B. Crabb, Chief Judge.
                        ____________
    ARGUED JANUARY 20, 2005—DECIDED JULY 14, 2005
                    ____________




  Before FLAUM, Chief Judge, and BAUER and KANNE,
Circuit Judges.
  BAUER, Circuit Judge. In June 2000, James White filed
for Disability Insurance Benefits and Supplemental Secu-
rity Income payments under Titles II and XVI of the Social
Security Act based on a variety of ailments. After his
applications were denied, a hearing was held on his claims
before an Administrative Law Judge. The ALJ concluded
that White was not disabled as defined by the Act because
he retained the ability to perform a significant number of
jobs in the national economy. The district court affirmed.
We affirm.
2                                                No. 04-2218

                      I. Background
   White has had two significant injuries. In September 1982,
he was involved in a motorcycle accident, in which he sus-
tained a fracture of his right femur and a fracture of his
right proximal tibia with disruption of the posterior cruciate
ligament. Following the accident, White applied for and was
awarded disability benefits from approximately September
1982 through June 1989.
  Sixteen years after the motorcycle accident, in November
1998, White developed neck and right arm pain, which he
attributed to a seasonal job that required him to pick up
and deliver wreaths and other Christmas decorations. The
pain persisted despite physical therapy, spreading down his
arm to his fingers and into his left leg. White was seen by
various doctors for his pain, but the medical examinations
failed to reveal any abnormalities apart from limited range
of motion and tenderness in the neck.
  On July 20, 2001, White saw his family physician,
Dr. Woldum. White reported that he constantly felt stiff and
swollen all over and that he was chronically tired because
the pain interfered with his sleep. Dr. Woldum diagnosed
White with chronic musculoskeletal pain and referred him
to Dr. Zondag, an occupational medicine specialist.
  Dr. Zondag evaluated White on August 2, 2001. White
reported pain associated with a myriad of daily activities
and also stated that he suffered from headaches, double vi-
sion, ringing in his ears, dizziness, chronic nasal congestion,
sore gums, trouble with swallowing, shortness of breath,
heat intolerance, excessive sweating, difficulty with urina-
tion, constipation, nightmares, flashbacks, and decreased
sexual performance. After listening to White’s complaints
and performing a physical examination, Dr. Zondag con-
cluded that White had: (1) cervical disk changes which had
been treated and were nonprogressive with radiculopathy
by examination; (2) status post trauma to the right hip with
No. 04-2218                                                      3

right hip and femur injuries with persisting residuals; and
(3) chronic pain disorder with somatoform pain disorder
present.1
  White saw Dr. Woldum again on January 8, 2002, and he
complained of the same overall symptoms. Dr. Woldum
diagnosed chronic musculoskeletal pain and wrote a letter
indicating that White was unable to perform any type of
substantial gainful activity.
  On June 5, 2000, White filed applications for Disability
Insurance Benefits and Supplemental Security Income
payments, asserting that he was disabled due to pain in his
back, neck, upper torso, pelvis, and feet. The applications
were denied initially and again on reconsideration.
  At White’s request, an administrative hearing was held
on February 5, 2002. White testified that he is bothered by
arm, shoulder, back, neck, and hip pain, which causes him
to feel tired and nauseous, and makes it difficult to sleep for
any length of time. Dr. Steiner, a physician who specializes
in physical medicine and rehabilitation, testified as a
medical expert. Based on his review of the results of a test
performed by Dr. Zondag and on the absence of objective
findings that are typically found in patients with severe,
chronic pain like that claimed by White, Dr. Steiner opined
that White’s “chief condition” was a “somatoform situation.”
Dr. Steiner also testified that none of White’s physical
conditions would meet or equal any listed impairment. Dr.
Steiner opined that White retained the ability to work at
the “light” exertional level, 20 C.F.R. § 404.1567(b), with
only occasional overhead lifting on the right.


1
  Somatoform disorders are “a group of psychiatric disorders
characterized by physical symptoms that suggest but are not fully
explained by a physical disorder and that cause significant
distress or interfere with social, occupational, or other function-
ing.” THE MERCK MANUAL OF DIAGNOSIS AND THERAPY, Sec. 15,
Ch. 186 (17th ed. 1999).
4                                               No. 04-2218

   Richard Armstrong testified as a vocational expert. In
response to a hypothetical based on White’s background and
the ALJ’s residual functional capacity evaluation (an over-
head lifting restriction, a sit/stand option, ability to
lift/carry 10 pounds frequently and 20 pounds occasionally),
Armstrong stated that White could not perform his past
relevant work. However, Armstrong testified that an indi-
vidual with White’s restrictions could perform the jobs of
assembly worker, of which there were 7,000 jobs in Wiscon-
sin; security guard (1,000 jobs); cashier (5,000 jobs); and
visual inspector (1,000 jobs). Armstrong also identified jobs
that exist in significant numbers in the national economy
that a person with White’s limitations could perform.
  On May 1, 2002, the ALJ issued a written opinion
rejecting White’s claim. Following the five-step sequential
evaluation from 20 C.F.R. §§ 404.1520 and 416.920, he
concluded that: (1) White was not performing substantial
gainful work; (2) White’s physical impairments are severe;
(3) the severity of White’s physical impairments does not
equal any listed impairment; (4) White cannot perform past
relevant work; and (5) White is capable of making a suc-
cessful adjustment to work that exists in significant
numbers in the national economy. As a consequence of his
finding at Step 5, the ALJ concluded that White was not
disabled under the Act. The district court adopted a magis-
trate judge’s recommendation to affirm the ALJ’s ruling,
and this appeal ensued.


                      II. Discussion
  White offers several arguments on appeal. His primary
argument stems from Dr. Zondag’s conclusion that White
suffered from chronic pain disorder with somatoform pain
present, and Dr. Steiner’s opinion that White’s “chief con-
dition” was a “somatoform situation.” The ALJ discounted
their opinions regarding somatoform, concluding that there
No. 04-2218                                                5

was no documentation of medically determinable somato-
form. White asserts that this conclusion was in error and
that the ALJ should have given Dr. Zondag’s opinion con-
trolling weight because Dr. Zondag was his treating phy-
sician. White also contends that he met the listing for
somatoform pain disorder and, as a consequence, the ALJ
should have found him to be disabled without regard to
vocational factors. As a fallback position, White maintains
that even if he does not meet a listing, the ALJ’s residual
functional capacity evaluation was erroneous because it had
no credible foundation in the medical evidence.
  At the outset, we note that White made identical argu-
ments before the magistrate judge, which were all rejected,
and he has made no effort to distinguish the magistrate’s
reasoning and conclusions. It is true that we owe no def-
erence to the district court in the social security context,
and that White is not necessarily obliged to address its
analysis. Groves v. Apel, 148 F.3d 809, 811 (7th Cir. 1998).
But it is a risky tactic, especially where, as here, the
magistrate or district judge has issued a thorough and
persuasive opinion. For example, at both tiers of appellate
review, White invoked the “treating physician rule” from
the Social Security Administration Regulations to argue
that Dr. Zondag’s opinion is entitled to controlling weight.
The relevant regulation provides that the opinion of a treat-
ing source is entitled to controlling weight if the opinion
“is well-supported by medically acceptable clinical and
laboratory diagnostic techniques and is not inconsistent
with the other substantial evidence . . . .” 20 C.F.R.
§ 404.1527(d)(2); Black & Decker Disability Plan v. Nord,
538 U.S. 822, 825 (2003). As the magistrate judge recog-
nized, the problem with White’s argument is that
Dr. Zondag was not a treating source as that term is
defined by the regulations because he did not have an
ongoing relationship with White. 20 C.F.R. § 404.1502.
Rather, Dr. Zondag, who only examined White once, fits the
6                                                   No. 04-2218

definition of a nontreating source: “Nontreating source
means a physician . . . who has examined you but does not
have, or did not have, an ongoing treatment relationship
with you.” Id. As a result, we agree with the magistrate
judge that the ALJ was not required to assign controlling
weight to Dr. Zondag’s opinion.
  White also insists that the ALJ should have found him
disabled at Step 3 because the somatoform diagnosis evi-
denced that he met the somatoform disorder listing. See 20
C.F.R. § 404, Subpt. P, App. 1, Listing 12.07. However, as
the magistrate judge pointed out, the ALJ concluded before
Step 3 that there was no documentation of medically
determinable somatoform disorder. That is the finding that
we must review, because if it was supported by substantial
evidence, then there was no reason to consult the somato-
form listing. The ALJ provided the following rationale for
his conclusion:
    [T]he opinions of Dr. Steiner and Dr. Zondag are not
    given significant weight for mental impairments be-
    cause neither doctor specializes in mental impairments.
    Furthermore, Dr. Zondag’s opinion was based on the
    claimant’s subjective complaints. In addition, he had
    examined the claimant only once and might not have
    been familiar with Mr. White’s medical history. The
    claimant has never been treated for a mental illness,
    taken any psychotropic medication, or alleged any
    mental impairment.
App. 135. We consider the ALJ’s explanation to be reason-
able and adequate to support his conclusion that there was
no documentation of medically determinable somatoform
disorder.2 Indeed, it is difficult to think of more appropri


2
  The absence of a history of taking psychotropic medication may
not have been a relevant consideration. Based on our research, it
                                                    (continued...)
No. 04-2218                                                   7

ate factors than a physician’s specialty and familiarity with
the patient and his medical history when determining how
much weight to assign to his opinions. The practice finds
support in both Supreme Court case law and the applicable
regulations. Black & Decker, 538 U.S. at 832; 20 C.F.R.
§§ 404.1527(d)(2)(i) and (d)(5). The somewhat tentative
nature of Dr. Steiner and Dr. Zondag’s diagnoses may also
have influenced the ALJ’s finding. R. 68 (explaining that
White suffers from “a somatoform situation”); R. 335
(diagnosing White with chronic pain disorder with somato-
form pain disorder present). At any rate, it was not irratio-
nal or unreasonable for the ALJ to discount a psychiatric
diagnosis offered by two nontreating doctors who specialize
in physical impairments.
  White next argues that the ALJ’s residual functional ca-
pacity evaluation has no credible foundation in the medical
evidence. It bears noting that White does not contend that
the ALJ’s conclusion about White’s functional capacity had
no foundation in the medical evidence, only that it had no
credible foundation in the evidence. This is a tough ar-
gument to make on a Social Security appeal because the
reviewing court “is not allowed to substitute its judgment
for the ALJ’s by reconsidering facts, reweighing evidence,
resolving conflicts in evidence, or deciding questions of cre-
dibility.” Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003)
(citations omitted). Dr. Steiner’s testimony, along with
the opinions of two State Agency Medical Consultants,
provided the evidentiary foundation for the ALJ’s residual


2
  (...continued)
does not appear that persons suffering from somatoform disorder
are typically prescribed psychotropic medication unless the
disorder is accompanied by a coexisting mood or anxiety disorder
that requires such medication. Nonetheless, any such error is
harmless because the other reasons mentioned by the ALJ were
adequate to support his conclusion.
8                                                No. 04-2218

functional capacity evaluation. In response to questioning
from the ALJ, Dr. Steiner opined that White could perform
“at least in the light range” with occasional overhead lifting
on the right side. R. 68. The State Agency Medical Consul-
tants also opined that White could perform light work. The
light exertional range to which Dr. Steiner and the State
Consultants referred “involves lifting no more than 20
pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). The
ALJ’s ultimate residual functional capacity finding tracked
Dr. Steiner’s opinion almost exactly, and Dr. Steiner’s
opinion, buttressed by the State Consultants’ opinions, was
an adequate evidentiary foundation for the finding.
  White also claims that the ALJ violated the “treating
physician rule” when he declined to give controlling weight
to Dr. Woldum’s opinion that he was unable to perform any
type of substantial gainful activity. But the opinion of a
treating physician is only entitled to controlling weight if it
is “well-supported by medically acceptable clinical and
laboratory diagnostic techniques and is not inconsistent
with the other substantial evidence. . . .” 20 C.F.R.
§ 404.1527(d)(2). Dr. Woldum’s opinion did not meet either
regulatory requirement. As explained by the ALJ,
Dr. Woldum’s opinion was based on White’s subjective
complaints rather than accepted medical techniques, and
White’s complaints were not credible in light of the opinions
of numerous physicians who examined him and found no
objective evidence to support his claims of debilitating pain.
Dr. Woldum’s opinion was also inconsistent with the
opinions of Dr. Steiner and the State Agency Medical
Consultants, and at least partially inconsistent with the
conclusions of several other physicians. Accordingly, we
reject White’s “treating physician rule” argument with
regard to Dr. Woldum’s opinion.
  Lastly, White criticizes the ALJ for crediting Dr. Steiner’s
opinion about White’s residual functional capacity and then
No. 04-2218                                               9

discounting his opinion that White suffered from a “somato-
form situation.” We do not view the ALJ’s selective cre-
diting of Dr. Steiner’s opinions as problematic. Dr. Steiner
is a physiatrist; physiatrists are experts in diagnosing and
treating acute and chronic pain and musculoskeletal
disorders. The ALJ credited Dr. Steiner’s opinion to the
extent that it related to his specialty—White’s residual
functional capacity in light of his physical ailments—and
discounted Dr. Steiner’s opinion when he strayed from his
area of expertise and opined that White had a psychiatric
disorder. This was a reasonable way to distinguish among
Dr. Steiner’s opinions.


                    III. Conclusion
  For the reasons stated herein, we conclude that the ALJ’s
findings were supported by substantial evidence and
AFFIRM the decision.


A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-14-05